FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMEN ARAKELYAN,                                 No. 13-71624

               Petitioner,                       Agency No. A071-109-588

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Armen Arakelyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252; see Alphonsus v. Holder, 705 F.3d 1031, 1036-37 (9th Cir. 2013). We

review for substantial evidence the agency’s factual findings. Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Arakelyan claims a fear of torture based on his failure to register for military

service, general corruption and prison conditions, and his vengeful co-defendant

from a prior criminal case. Substantial evidence supports the agency’s conclusion

that, considering the likelihood of harm from these sources individually or in the

aggregate, Arakelyan did not establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Armenia. See id. at 1073; see also Zheng v. Holder, 644 F.3d 829, 835-86 (9th Cir.

2011) (speculative claim did not compel CAT relief); Arteaga v. Mukasey, 511
F.3d 940, 948-49 (9th Cir. 2007) (record did not compel a finding of government

acquiescence to torture).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-71624